Putnam Investments One Post Office Square Boston, MA 02109 December 10, 2015 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Government Money Market Fund (the “Fund”), a series of Putnam Investment Funds (the “Trust”) (Reg. No. 33-56339) (811- 07237), Post-Effective Amendment No. 158 to Registration Statement on Form N-1A Ladies and Gentlemen: We are filing the referenced Amendment pursuant to Rule 485(a) under the Securities Act of 1933 and Rule 8b-16 under the Investment Company Act of 1940 for review and comment by the Staff of the Commission. The Amendment is being filed for the purpose of registering shares of the Trust’s new series designated the Putnam Government Money Market Fund. Any comments or questions on this filing may be directed to the undersigned at 1-800-225-2465, Ext. Very truly yours, Caitlin E. Robinson Associate Counsel cc: James E. Thomas, Esq. Ropes & Gray LLP
